DETAILED ACTION
The following is a first action on the merits of application serial no. 17/572394 filed 1/10/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/10/22 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a moveable member (generic placeholder) is configured to abut the plurality of protuberances………(function)” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al 20070023211 (IDS cited art).  As to claim 16, Keller discloses a hybrid vehicle, comprising: an electric drive axle comprising an electric motor (204), a gear arrangement (220), a differential (250), and a disconnect device (286, 304), wherein the gear arrangement is configured to produce a certain gear ratio (reduction ratio) between the electric motor and the differential via a first and second planetary gear system (as shown at 220 in Figure 6), wherein the disconnect device is disposed within an annular hub (284) and a pinion sleeve (246 can be considered a pinion sleeve due to enclosing pinion 254 wherein at least 288, 298 and 304 are disposed within outer side of sleeve) and comprises a piston member (298) configured to move to a disengaged position or an engaged position.

As to claim 17, wherein the piston member is moved in response to a force of a fluid in a chamber or to an actuator assembly being activated (via 282).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Puiu 6991079.  As to claim 1, Keller discloses a system, comprising: an electric drive axle comprising an electric motor (204), a differential (250), and a disconnect device (286, 304), the electric drive axle comprising a piston member (298) concentrically disposed within an annular hub (284) and a pinion sleeve (246 can be considered a pinion sleeve due to enclosing pinion 254 wherein at least 288, 298 and 304 are disposed within outer side of sleeve), however Keller doesn’t disclose the piston member comprising at least one protuberance engaged with a protuberance on an inner peripheral surface of the annular hub.
Puiu discloses a system having a disconnect device (80, 90) and shows that it is well known in the art to provide a piston member (110) with at least one protuberance (spline) engaged with a protuberance (spline) on an inner peripheral surface of an annular hub (88, Figure 3A, column 5, line 65 to column 6, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the piston member in Keller with at least one protuberance engaged with an annular hub protuberance in view of Puiu to prevent misalignment of the piston member during rotatable operation of the system.

As to claim 3, Keller discloses wherein the electric drive axle further comprises a gear arrangement (220) comprising a first planetary gear system and a second planetary gear system (as shown in Figure 6 at 220), the gear arrangement configured to produce a certain gear ratio (reduction ratio) between the electric motor and the differential.

As to claim 4, Keller in view of Puiu discloses wherein the differential is configured to receive a first fluid and a second fluid, wherein the first fluid lubricates the differential and the second fluid adjusts a position of the piston member, the second fluid at least partially fills a chamber to move the piston member from a first position to a second position to transfer power from the electric motor to the differential (Puiu describes the use of lubricate fluid for the system, column 8, lines 60-63 and hydraulic fluid for actuating the clutches, abstract; wherein it is well known in the art to partially fill a fluid chamber based on desired position of clutch, i,e, slip).

As to claim 6, Keller discloses wherein the pinion sleeve is in face-sharing contact with an interior of a case of the differential (246 is shown in Figure 6 as engaging the pinion 254).

As to claim 7, Keller in view of Puiu discloses wherein the at least one protuberance is one of a plurality of protuberances (column 5, line 65 to column 6, line 1 in Puiu), wherein the plurality of protuberances are dog teeth (splines are well known in the art to be in the form of block teeth).
As to claim 9, Keller discloses an electric drive axle, comprising: an electric motor (204), a gear arrangement (220), a differential (250), and a disconnect device (286, 304), the gear arrangement comprising a first planetary gear system and a second planetary gear system (as shown in Figure 6 at 220), the disconnect device comprises a piston member (298) concentrically disposed within an annular hub (284) and a pinion sleeve (246), and an actuator assembly (282) configured to adjust a position of the piston member from a disengaged position to an engaged position. However Keller doesn’t disclose the piston member comprising a protuberance.
Puiu discloses a system having a disconnect device (80, 90) and shows that it is well known in the art to provide a piston member (110) with at least one protuberance (spline) engaged with a protuberance (spline) on an inner peripheral surface of an annular hub (88, Figure 3A, column 5, line 65 to column 6, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the piston member in Keller with at least one protuberance engaged with an annular hub protuberance in view of Puiu to prevent misalignment of the piston member during rotatable operation of the system.

As to claim 10, Keller discloses wherein the actuator assembly is a cam mechanism (288, 296) configured to abut the protuberance.

As to claim 12, Keller discloses wherein the gear arrangement is configured to produce a certain gear ratio between the electric motor and the differential, wherein the first planetary gear system is configured to produce a reduction in a gear ratio between the electric motor and the second planetary gear system and the second planetary gear system is configured to produce a reduction in a gear ratio between the first planetary gear system and the differential (as described in [0029]).

As to claim 13, Keller discloses wherein the piston member (298) is configured to move toward the pinion sleeve when moving from the disengaged position to the engaged position (based on 296 movement).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 9, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11274735. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present invention are encompassed in the claims of the patent as follows, (at least some of the patent claims are bolded to show common scope):
1. A system, comprising: an electric drive axle comprising an electric motor, a gear arrangement, a differential, and a disconnect device, wherein the gear arrangement comprises a first planetary gear system and a second planetary gear system and is configured to produce a certain gear ratio between the electric motor and the differential, and wherein a pinion sleeve is in face-sharing contact with an interior of a case of the differential, wherein the disconnect device comprises a piston member concentrically arranged within an annular hub and the pinion sleeve, wherein the piston member is configured to move in a first axial direction away from the pinion sleeve during disengagement of the disconnect device via a force.

2. The system of claim 1, wherein the first planetary gear system is configured to produce a reduction in a gear ratio between the electric motor and the secondary planetary gear system.

3. The system of claim 2, wherein the second planetary gear system is configured to produce a reduction in a gear ratio between the first planetary gear system and the differential.

8. An electric drive axle, comprising: an electric motor, a gear arrangement, a differential, and a disconnect device, wherein the gear arrangement is configured to produce a certain gear ratio between the electric motor and the differential, wherein the gear arrangement comprises a first planetary gear system and a second planetary gear system, and wherein the disconnect device is disposed within an annular hub and a pinion sleeve, the pinion sleeve arranged in face- sharing contact with an interior of a case of the differential, wherein the disconnect device comprises a piston member concentrically arranged within the annular hub and the pinion sleeve, and wherein the piston member comprises a tab or a spline extending radially outward therefrom, and wherein the tab or the spline cooperates with a protuberance arranged on an inner peripheral surface of the annular hub to militate against a rotational movement of the piston member relative to the case.

9. The electric drive axle of claim 8, wherein the piston member comprises a plurality of protuberances that are configured to engage with a plurality of protuberances of extending axially outward from an outboard surface of the pinion sleeve in a meshed manner when the disconnect device is in an engaged position.

12. A hybrid vehicle, comprising: an electric drive axle comprising an electric motor, a gear arrangement, a differential, and a disconnect device, wherein the gear arrangement is configured to produce a certain gear ratio between the electric motor and the differential, wherein the gear arrangement comprises a first planetary gear system and a second planetary gear system, and wherein the disconnect device is disposed within an annular hub and a pinion sleeve, wherein the pinion sleeve is in face-sharing contact with an interior of a case of the differential, wherein the disconnect device comprises a piston member concentrically arranged within the annular hub and the pinion sleeve, the piston member configured to move to a first position or a second position in response to a force of a fluid in a chamber, and wherein the first position is a disengaged position and wherein the second position is an engaged position, and wherein the piston member is moved to the first position in response to the fluid being absent from the chamber.

Allowable Subject Matter
Claims 2, 5, 8, 11, 14, 15 and 18-20 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1)……. wherein the protuberance of the piston member and the protuberance of the annular hub block rotational movement of the piston member relative to the differential.
-(as to claim 5 in combination with claims 1 and 4)…….. wherein the second fluid flows out of the chamber to move the piston member from the second position to the first position to disengage the electric motor from the differential, and wherein the electric motor does not transfer power to the differential when the piston member is in the first position.
	-(as to claim 8 in combination with claim 1)…….. wherein the at least one protuberance is spaced away from the protuberance when the disconnect device is in a position that disengages the electric motor from the differential.
-(as to claim 11 in combination with claim 9)…….. wherein the protuberance is configured to block rotational movement of the piston member relative to the differential.
-(as to claim 14 in combination with claim 9)……… wherein the protuberance is one of a first plurality of protuberances, and wherein the first plurality of protuberances is configured to engage with a plurality of second protuberances extending axially outward from an outboard surface of the pinion sleeve in a meshed manner when the disconnect device is in the engaged position.
-(as to claim 18 in combination with claim 16)…….. wherein the annular hub comprises at least one protuberance on an inner peripheral surface and the piston member comprises at least one protuberance configured to cooperate with the at least one protuberance on the inner peripheral surface to block rotational movement of the piston member relative to the differential.
-(as to claim 19 in combination with claim 16)………. wherein the annular hub and the piston comprise a plurality of protuberances configured to cooperate with one another to block rotational movement of the piston member relative to the differential.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Jones et al 5591098 (IDS cited art) shows that it is well known in the art to provide a piston (11) with at least one protuberance (7) within a differential system between an annular hub (C) protuberance 6 and pinion sleeve (1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 10, 2022